VINSON, District Judge,
dissenting:
I can agree that, viewed in the light most favorable to the jury verdict, there was ample evidence that GEICO may have been negligent in processing Diperna’s claim. However, negligence is not bad faith under Florida law. See Campbell v. GEICO, 306 So.2d 525, 530 (Fla. 1974) (recognizing that Florida has “aligned ... with those states whose standards for determining liability' in an excess judgment case is bad faith rather than negligence”); accord DeLaune v. Liberty Mut. Ins. Co., 314 So.2d 601, 603 (Fla. 4th DCA 1975) (concluding that “evidence of negligence may be considered by the jury as it may bear on the question of bad faith,- [but] a cause of action based solely on negligence which does not rise to the level of bad faith does not lie”). Ultimately, “[t]he essence of an insurance bad faith claim is that the insurer acted in its own best interests to the detriment of the insured_” See, - e.g., Johnson v. GEICO, 318 Fed.Appx. 847, 849 (11th Cir. 2009) (per curiam) (citing Macola v. GEICO, 953 So.2d 451, 458 (Fla. 2006)). Because there is no evidence in the record that GEICO was acting in its own best interests in handling Diperna’s claim — it is undisputed that GEICO tendered full policy limits within the short time frame set by plaintiffs counsel — this case should never have gone to the jury in the first place.
I respectfully dissent.